Citation Nr: 0201514
Decision Date: 08/27/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-17 591	)	DATE AUG 27, 2002
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



ORDER

     The following corrections are made in a decision issued by the Board in this case on February 14, 2002:

     On page 10, the second paragraph in the Order, PTSD is corrected to read schizophrenia, paranoid type.



		
	WARREN W. RICE, Jr.
	Member, Board of Veterans Appeals


Citation Nr: 0201514	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently assigned a noncompensable evaluation.

2.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 until August 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The Board observes that in a July 1999 letter to the RO, the 
veteran expressed his desire to have a hearing as to his 
claims of entitlement to increased ratings for 
pseudofolliculitis barbae and schizophrenia.  However, the 
veteran's substantive appeal of July 2000 clearly stated that 
he did not want a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran's pseudofolliculitis barbae is currently 
productive of subjective complaints of intermittent lesions 
that occasionally bleed after shaving; objective medical 
evidence shows a resolution of this condition.

3.  The veteran's schizophrenia, paranoid type, is productive 
of complaints of anger and irritability around other people; 
objective medical evidence shows a high level of occupational 
and social impairment, as reflected by GAF scores of 45 and 
40, in May 1999 and April 2001, respectively, and also by 
findings of constricted affect, with an anxious and depressed 
mood, fragmented and circumstantial speech, and paranoid 
thoughts.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, 
including § 4.118, Diagnostic Code 7806 (2001).

2.  The criteria for a 100 percent rating for schizophrenia, 
paranoid type, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in May 2000.  The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  
Additionally, the Board observes that the veteran was 
afforded VA examinations in May 1999 and April 2001 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes VA outpatient reports dated 
from May 1998 until April 2001.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that the requirements under the VCAA (as pertains to 
this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Increased Rating: Pseudofolliculitis Barbae

A review of the file reveals that the veteran was initially 
granted service connection for pseudofolliculitis barbae in 
January 1978.  At that time he was assigned a noncompensable 
rating.  In September 1998 the veteran claimed entitlement to 
an increased disability evaluation for this disability.  This 
claim was denied in a May 1999 rating decision.  The veteran 
disagreed with that decision and initiated this appeal.  

The pertinent evidence with respect to the veteran's 
pseudofolliculitis barbae claim includes VA examinations in 
May 1999 and April 2001.  While the claims file contains 
various reports of VA outpatient care, this treatment did not 
relate to the veteran's pseudofolliculitis barbae.  

At the time of the veteran's May 1999 VA examination the 
veteran presented with subjective complaints of intermittent 
lesions that occasionally bled after shaving, or after he 
picked at his scabs.  The report noted that the condition had 
improved with infrequent shaving.  Upon physical examination, 
a few erythematous papules were detected on the anterior of 
the neck, with some protruding hairs.  The examiner did not 
note any ulceration, exfoliation or crusting.  The veteran 
was diagnosed with pseudofolliculitis barbae.  

The veteran was next examined by the VA in April 2001.  At 
that time the veteran voiced no complaints regarding a skin 
condition.  The examiner remarked that the veteran's skin and 
folliculitis had improved markedly since the veteran quit 
shaving and allowed his beard to grow out.  The veteran was 
diagnosed with pseudofolliculitis barbae, resolved.  The 
examiner concluded that the veteran was not unemployable due 
to his skin condition.  

As stated previously, the veteran is presently assigned a 
noncompensable rating for his pseudofolliculitis barbae under 
Diagnostic Code 7806.  Under this Code section, a 
noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  A 10 percent evaluation applies where the medical 
evidence demonstrates exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  Id.  A 30 
percent evaluation is for application upon demonstration of 
exudation or itching, constant, with extensive lesions or 
marked disfigurement.  Id.  Finally, a 50 percent evaluation 
is warranted where the evidence shows ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

Having reviewed the medical evidence associated with the 
claims file, the Board concludes that the currently assigned 
noncompensable rating is proper, and the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation at this time.  The basis for this determination is 
outlined below.  

The evidence detailed above does not indicate any 
exfoliation, exudation or itching, extensive lesions, marked 
disfigurement, ulceration, or systemic or nervous 
manifestations, precluding assignment of a compensable 
evaluation under Diagnostic Code 7806.  Indeed, the evidence 
not only fails to demonstrate a worsening of the veteran's 
pseudofolliculitis barbae, but actually reveals significant 
improvement as to the skin disability.   While the May 1999 
VA examination noted subjective complaints of intermittent 
lesions, with the detection of a few erythematous papules on 
the anterior of the neck, with some protruding hairs, none of 
these findings meet the criteria for a compensable rating 
under Diagnostic Code 7806.  In fact, the report noted that 
the condition had improved with infrequent shaving.  
Furthermore, the most recent VA examination, conducted in 
April 2001, indicated that the veteran's skin and 
folliculitis had improved markedly since the veteran quit 
shaving and allowed his beard to grow out.  The examiner's 
diagnosis reflected that the veteran's pseudofolliculitis 
barbae was considered to be resolved.  For these reasons, the 
veteran is not entitled to a compensable evaluation for his 
pseudofolliculitis barbae at this time.  In reaching this 
conclusion, the Board has considered whether any alternate 
Diagnostic Codes could allow for a compensable evaluation.  
After reviewing 38 C.F.R. § 4.118, the Board finds that there 
are no other relevant Diagnostic Codes under which the 
veteran could receive a compensable evaluation for his 
pseudofolliculitis barbae.  

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture with respect to the 
veteran's pseudofolliculitis barbae is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's pseudofolliculitis barbae has resulted in 
frequent hospitalizations or caused a marked interference 
with employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summation, the Board finds that the veteran's present 
noncompensable rating under Diagnostic Code 7806 is 
appropriate, and that the veteran is not entitled to a higher 
evaluation under any alternative Diagnostic Code.  
Accordingly, the claim is denied.

II.  Increased Rating: Schizophrenia

A review of the file reveals that in a December 1971 rating 
decision, the RO granted service connection for schizophrenia 
and assigned a 10 percent evaluation.  The veteran's 
disability evaluation was later increased to 30 percent, and 
then to 70 percent.  In September 1998 the veteran requested 
an increased rating, contending that his 70 percent 
evaluation did not adequately reflect the severity of his 
schizophrenia.  This claim was denied in a May 1999 rating 
decision.  The veteran disagreed with that decision and 
initiated this appeal.  

The pertinent medical evidence with respect to the veteran's 
schizophrenia claim includes VA examinations conducted in May 
1999 and April 2001, as well as VA outpatient treatment 
reports dated from May 1998 until April 2001.  When examined 
by the VA in May 1999, the veteran presented with complaints 
of anger and irritability.  The veteran spoke clearly, but 
his speech was fragmented and circumstantial.  The veteran 
appeared guarded and exhibited a mood of irritability and 
depression.  The veteran reported that he had paranoid 
thoughts, and that he used to experience hallucinations.  He 
denied suicidal or homicidal thoughts.  The veteran was 
diagnosed with schizophrenia, paranoid, Axis I.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
45.

At the time of his examination in April 2001, the veteran 
arrived with a tape recorder, and insisted that he be 
permitted to record the session.  He explained that he had a 
fear that his words would be misquoted at a later time.  The 
veteran appeared rather anxious and tense throughout the 
interview, though he denied having any mental problems.  
Instead, he claimed that his problems were caused by the 
government.  The veteran explained that he lived alone, and 
engaged in very few social activities.  The veteran denied 
hallucinations, and further denied suicidal and homicidal 
ideations.  The veteran was described as being very guarded 
and very projecting of his difficulties.  His affect was 
constricted in range.  His mood was anxious and depressed.  
The veteran's judgment was deemed to be appropriate, but the 
examiner commented that the veteran had very limited insight 
into his psychiatric and psychological condition.  The 
veteran was diagnosed with schizophrenia, paranoid type, 
chronic.  The examiner stated that the severity of the 
veteran's mental condition rendered him unemployable.  The 
veteran was assigned a GAF score of 40, which the examiner 
noted to be low.  

The VA outpatient treatment reports revealed care for the 
veteran's schizophrenia.  A December 1998 report noted 
depression.  The veteran denied helpless feelings, and denied 
suicidal or homicidal ideations.  

As stated previously, the veteran is presently assigned a 70 
percent disability evaluation for schizophrenia, paranoid 
type, under Diagnostic Code 9203.  Under this Code section, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203 
(2001).  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed the medical evidence of 
record, and finds that a 100 percent disability evaluation 
for schizophrenia, paranoid, is warranted.  As will be 
discussed below, the veteran's schizophrenia has led to a 
high level of both social and occupational impairment, the 
two primary factors upon which an increase in rating may be 
granted.  

In determining that an increase in the veteran's disability 
evaluation for schizophrenia, paranoid, is warranted, the 
Board is persuaded by the GAF scores of 45 and 40 assigned by 
the VA examiners in May 1999 and April 2001, respectively.  
The earlier score of 45 falls directly between the scores of 
50 and 40 on the GAF scale.  The score of 50 represents 
serious symptoms or serious impairment in social and 
occupational functioning.  See The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The score of 40, which 
the veteran was assigned in April 2001, represents some 
impairment in reality testing or communication, or major 
impairment in several areas such as work, familial relations, 
judgment, thinking and mood.  Id.  

The high level of occupational and social impairment 
reflected in the veteran's GAF scores are consistent with the 
evidence of record.  With regard to occupational impairment, 
the Board notes that the VA examiner in April 2001 found the 
veteran's mental condition to be so severe as to render him 
unemployable.  As the examiner made this finding after direct 
interaction with the veteran and as the examiner had access 
to the veteran's full medical history, the Board finds his 
opinion to be highly probative.  With regard to social 
impairment, the veteran lives by himself and engages in very 
few social activities.  Furthermore, at his VA examination in 
May 1999 the veteran had reported experiencing feelings of 
anger and irritability around people, adding that he was 
"not a happy person."  

In summation, the medical evidence of record depicts a high 
level of social and occupational impairment that most nearly 
approximates a 100 percent evaluation under Diagnostic Code 
9203.  In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10. 


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for pseudofolliculitis 
barbae is denied.  

A 100 percent rating for PTSD is granted.

		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

